Citation Nr: 1721466	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service connected coronary artery disease (CAD) evaluated at 30 percent disabling from August 19, 1992 to November 21, 1997; 100 percent from November 22, 1997 to May 31, 1998; 30 percent from June 1, 1998 to August 25, 2010; and 60 percent, effective August 26, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1963 and from February 1967 to June 1971.  He is in receipt of the Combat Infantryman's Badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2011 rating decision granted service connection for CAD at a 30 percent disability rating, effective August 19, 1992; 100 percent disability rating, effective November 22, 1997; 30 percent disability rating, effective June 1, 1998; and a 60 percent disability rating, effective August 26, 2010.

In a November 2012 correspondence, the Veteran withdrew his prior request for a hearing and requested that his case be forwarded to the Board for a decision.  

In March 2015, the Board remanded the matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2015 Board remand, the Board instructed that the Veteran be afforded a more contemporaneous VA examination in which the VA examiner was to provide a retrospective medical opinion sufficient enough for an evaluation of the severity of the Veteran's CAD under the rating code at the time of the effective grant of service connection in August 19, 1992.  Crucially, the Board instructed that the VA examiner was to provide a complete VA examination of the Veteran's heart disease under DCs 7005 (Arteriosclerotic heart disease or CAD) and 7006 (Myocardial Infarction), under the criteria that were in effect before and after a substantial change in the rating criteria that was made effective January 12, 1998.  See 62 Fed. Reg. 65207  (Dec. 11,  1997 ). 

In January 2016, the Veteran was afforded a VA examination which the Board finds is inadequate to determine the Veteran's rating disability for his service-connected CAD.  Despite undertaking an evaluation and discussion of the Veteran's CAD disability from 1992 onwards, there is no indication that the VA examiner conducted an examination of the Veteran's CAD disability based on the rating criteria for DCs 7005 and 7006 prior to the substantial change in the rating criteria.  

Prior to January 12, 1998, the rating criteria for DCs 7005 and 7006 established much different standards in which factors such as, METs or left ventricular dysfunction with ejection fraction results were not taken into account in evaluating a disability rating for heart diseases under DCs 7005 and 7006.  For example, prior to January 12, 1998, the rating criteria for CAD (DC 7005) stated that a 60 percent disability rating is warranted "[f]ollowing typical history of acute coronary occlusion or thrombosis . . . or with history of substantiated repeated anginal attacks, more than light manual labor is not feasible."  Compare the current rating criteria for CAD now indicates that a 60 disability rating is warranted where "[m]ore than one episode of acute congestive heart failure in the past year; or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent."

In this case, while the January 2016 VA examination appears to address the current rating criteria for DCs 7005 and 7006, there is no indication that he considered the rating criteria for the period prior to January 12, 1998, in his evaluation of the nature and severity of the Veteran's CAD between 1992 and 1997.  For example, to note, there is no indication as to whether the Veteran manifested symptoms in which more than light manual labor was not feasible, despite discussing the Veteran's physical activities at the time of the January 2016 examination.  Additionally, any consideration, discussion or assessment of whether the Veteran had a history of acute coronary occlusion or thrombosis is not apparent.  Even though the VA examiner discusses one of the criteria from the rating criteria prior to December 11, 1997, namely, "history of repeated anginal attacks", this information is not sufficient enough to adequately determine whether the Veteran is entitled to a higher increased rating of 60 percent from August 19, 1992 to November 21, 1997, and there is no indication as to whether these attacks were substantiated, as required by the criteria.  Accordingly, a remand is warranted to enable the VA examiner to adequately evaluate the Veteran's CAD disability, applying both pre and post January 12, 1998 rating schedular criteria.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the VA examiner who prepared the January 2016 VA examination report for a supplemental opinion on the nature and severity of the Veteran's heart disease, sufficient for evaluation under DCs 7005 (Arteriosclerotic heart disease/CAD) and 7006 (Myocardial Infarction), as applicable, as in effect from April 1992 onwards.  If that VA examiner is unavailable, or finds that another examination is necessary, schedule a VA examination with another VA examiner with the appropriate expertise.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished

The AOJ must provide guidance to the VA examiner, such that he can evaluate the Veteran's disability under criteria as in effect both before and after a substantial change in the rating criteria that was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997).

In this regard, the examiner is advised that the rating criteria prior to January 12, 1998 included that a 100 percent evaluation was warranted during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.; or after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  A 60 percent evaluation is warranted following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 30 percent evaluation is warranted following typical coronary occlusion or thrombosis, or with history of substantiated anginal attacks, ordinary manual labor feasible.  See 38 C.F.R. § 4.104, DCs 7005, 7006 (1997).

The VA examiner must also consider the current rating criteria.
 
The VA examiner should set forth all examination findings, along with the rationale for the conclusions reached.

2.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




